334 S.W.3d 928 (2011)
Joan HAPKA-TRACY, Appellant,
v.
MISSOURI DEPARTMENT OF MENTAL HEALTH, Respondent.
No. ED 94849.
Missouri Court of Appeals, Eastern District, Division Five.
March 29, 2011.
Keith G. Liberman, Clayton, MO, for appellant.
Michael R. Cherba, Asst. Attorney General, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.


*929 ORDER

PER CURIAM.
Joan Hapka-Tracy (Appellant) appeals the order of the Circuit Court of the City of St. Louis dismissing her petition for review of a final determination by the Department of Mental Health (DMH) that Appellant committed one count of Class I neglect. Appellant contends that the DMH's decision was not supported by substantial and competent evidence and was arbitrary and capricious.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).